Title: To John Adams from John Bondfield, 27 December 1782
From: Bondfield, John
To: Adams, John


Sir
Bordeaux 27 Decr 1782

With the Compliments of the Season permit me to add the justly acquired Congratulations on the conducting executing and concluding the Great Buissness of your Special Commission the greatest that was ever invested with Powers of equal Consiquence we may emediately expect to learn the progress of Mr Dana’s Mission which the acknowledgement of Great Britain will greatly accelerate— pray give a friendly Eye to young Vernon his Father is making a handsome provission for him in my hands I am affraid his residence in Paris may engage his contracting habits of Disipation and divert the Views of an affectionate Parent
With the greatest respect I have the honor to be / Sir / your most Obed H servant
John Bondfield

